Digitally signed by
                                                                           Reporter of Decisions
                       Illinois Official Reports                           Reason: I attest to the
                                                                           accuracy and integrity
                                                                           of this document
                               Appellate Court                             Date: 2017.07.18
                                                                           13:09:03 -05'00'




                  In re Amanda H., 2017 IL App (3d) 150164



Appellate Court   In re AMANDA H. (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. Amanda H., Respondent-Appellant).



District & No.    Third District
                  Docket No. 3-15-0164



Filed             April 4, 2017



Decision Under    Appeal from the Circuit Court of Kankakee County, No. 15-MH-3;
Review            the Hon. Ronald J. Gerts, Judge, presiding.



Judgment          Reversed.



Counsel on        Veronique Baker, of Guardianship & Advocacy Commission, of
Appeal            Chicago, for appellant.

                  James R. Rowe II, State’s Attorney, of Kankakee (Thomas D. Arado,
                  of State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                  People.



Panel             JUSTICE HOLDRIDGE delivered the judgment of the court, with
                  opinion.
                  Justice Carter concurred with the judgment and opinion.
                  Justice Schmidt dissented, with opinion.
                                             OPINION

¶1       The respondent, Amanda H., appeals orders of the circuit court of Kankakee County,
     committing her involuntarily to a hospital for inpatient medical treatment and ordering the
     involuntary administration of psychotropic medication. Although those orders have expired,
     the respondent claims that the issues raised by this appeal fall within various exceptions to the
     mootness doctrine.
¶2       On the merits, the respondent argues that the circuit court’s involuntary commitment order
     should be reversed and vacated because (1) the police officers who transported the respondent
     to the hospital were not identified as witnesses in the petition for involuntary admission, as
     required by section 3-606 of the Mental Health and Developmental Disabilities Code (Code)
     (405 ILCS 5/3-606 (West 2014)), (2) the State neither filed a written predisposition report
     including information on the appropriateness and availability of alternative treatment settings
     nor presented evidence suggesting that involuntary commitment was the least restrictive
     available treatment for the respondent, in violation of section 3-810 of the Code (405 ILCS
     5/3-810 (West 2014)), (3) the trial court failed to consider alternative available treatment
     settings before committing the respondent, in violation of section 3-811 of the Code (405 ILCS
     5/3-811 (West 2014)), (4) the trial court committed the respondent based on an incorrect and
     outdated statutory standard, and (5) the State failed to prove that the respondent was subject to
     involuntary commitment by clear and convincing evidence.
¶3       The respondent also argues that the circuit court’s involuntary medication order should be
     reversed and vacated because the involuntary commitment order was invalid. In the
     alternative, the respondent argues that the State failed to present any evidence supporting
     certain statutory prerequisites to an involuntary medication order under section 2-107.1 of the
     Code (405 ILCS 5/2-107.1 (West 2014)).

¶4                                              FACTS
¶5       On January 14, 2015, the State filed a petition for the involuntary admission of the
     respondent to the Riverside Medical Center (Riverside) for mental health treatment pursuant to
     the Code. The petition was completed and signed by the respondent’s father, who lived with
     the respondent at the time together with the respondent’s brother, Matthew. The petition stated
     that the respondent (1) suffered from a mental illness, (2) had been yelling and threatening to
     kill herself at home, and (3) was in need of immediate hospitalization to prevent her from
     harming herself or others. The petition indicated that the respondent was not detained, taken
     into custody, or transported to Riverside by a peace officer.
¶6       Attached to the petition were written statements prepared Dr. David Teague and Dr. Mary
     Belford, psychiatrists at Riverside who treated the claimant upon her admission. In his
     statement, Dr. Teague noted that the respondent was brought to the emergency room by her
     family members, who reported that the respondent had made suicidal statements and were
     concerned that the respondent posed a risk to herself. Dr. Teague opined that the respondent
     was “[a] person with mental illness who, because of *** her illness [was] reasonably expected,
     unless treated on an inpatient basis, to engage in conduct placing [her] or another in physical
     harm or in reasonable expectation of being physically harmed.” He noted that the respondent
     was “very guarded” while in the emergency room, and she believed that God was going to take
     her life. He concluded that the respondent was in need of involuntary inpatient admission and

                                                 -2-
       immediate hospitalization to prevent her from harming herself or others. In her written
       statement, Dr. Belford noted that the respondent was “paranoid and labile” and was “voic[ing]
       suicidal ideation.” Dr. Belford agreed with Dr. Teague’s diagnosis and recommendation of
       involuntary hospitalization and treatment. Dr. Belford stated that, due to her mental illness, the
       claimant was “unable to understand *** her need for treatment” and “unable to provide for ***
       her basic physical needs so as to guard *** herself from serious harm, without the assistance of
       family or others, unless treated on an inpatient basis.”
¶7         On January 16, 2015, the State filed a petition for the involuntary administration of
       psychotropic medications. The petition alleged that the respondent lacked the ability to give
       informed consent to psychotropic medication and that, because of her mental illness, the
       respondent was exhibiting “deterioration of the ability to function, suffering, or threatening
       behavior.” The petition also alleged that “the benefits of [psychotropic medications] clearly
       outweigh[ed] the harm,” that the respondent “lack[ed] the capacity to make a reasoned
       decision about the treatment,” and that “other, less restrictive services were explored and found
       inappropriate.” On January 27, 2016, the circuit court held hearings on both of the State’s
       petitions.
¶8         During the involuntary admission hearing, the respondent’s brother, Matthew, testified for
       the State. Matthew said that he had been living with the respondent at their father’s home for
       the preceding two and one-half years. Although the respondent had previously worked as a
       nurse, Matthew noted that the respondent was unemployed during the time they lived together.
       During that time, the respondent talked to herself. According to Matthew, the respondent had
       never harmed herself or Matthew. However, she occasionally grabbed or struck Matthew when
       he tried to calm her down or help her stop pacing, talking fast, or screaming. Matthew testified
       that, during the time that they lived together, the respondent had been getting progressively
       worse. At some point, the respondent had a restraining order taken out against her by a
       neighbor, and she also had a no-contact order from the church she had attended.
¶9         Matthew testified that, approximately two days before the respondent was hospitalized, the
       respondent was in the shower at approximately 3:30 a.m. yelling and saying things that scared
       Matthew. On the morning of January 13, 2015, (the day the respondent was hospitalized), the
       respondent was going in and out of the bathroom talking to herself and said she was going to
       kill herself. Matthew called his father, who went to the police station. Shortly thereafter,
       paramedics and police arrived at the house. When asked how the respondent went to the
       hospital, Matthew responded, “[t]hey had paramedics and cops come, and she didn’t want to
       go and they had to force her.” The respondent interjected comments during Matthew’s
       testimony at various times.
¶ 10       Dr. Belford also testified for the State. Dr. Belford said that she was called to the
       emergency room at Riverside on January 13, 2015, after the respondent had been evaluated by
       the mental health technicians. Dr. Belford met with the respondent the following morning.
       According to Dr. Belford, the respondent “escalated very quickly” and was religiously
       preoccupied. The respondent told Dr. Belford that she received special messages from God.
       The emergency room report noted that the respondent had spoken of killing herself and said
       that God was going to kill her. The respondent told Dr. Belford that she had seen a Christian
       counselor once but had not liked the interaction and never returned. The respondent did not
       disclose any other prior mental health treatment. She was never previously hospitalized for
       mental illness. The respondent told Dr. Belford that she felt she had been physically abused by

                                                   -3-
       the police because the police had handcuffed her and brought her to the emergency room for
       fear that she was going to harm herself.
¶ 11        Dr. Belford testified that the respondent refused to acknowledge the possibility that she had
       a mental health diagnosis or needed mental health treatment. When Dr. Belford attempted to
       discuss the symptoms that brought the respondent to the emergency room, the respondent
       became “pressured in her speech” and her thoughts became disorganized. The respondent
       initially refused to have blood drawn because she believed it would be used to manipulate her
       to take medication. According to Dr. Belford, the respondent “escalated” while she was in the
       mental health unit. On one occasion, the respondent was given extra medication against her
       will when she became agitated and loud during a family visit because it was feared that the
       respondent was going to “potentially get physically aggressive.” The staff gave the respondent
       an intermuscular injection of Ativan, an anti-anxiety medication, which calmed her down.
¶ 12        Dr. Belford diagnosed the respondent with bipolar disorder, manic with psychosis. Dr.
       Belford stated that bipolar disorder usually causes extended periods of abnormal moods,
       including both depression and mania. Mania consists of irritability or euphoria and can include
       psychotic symptoms such as paranoia, grandiosity, racing thoughts, and difficulty
       concentrating. Mania can also involve poor sleep, poor hygiene, and an inability to care for
       oneself. It can result in suicide or aggressive homicidal outbursts. According to Dr. Belford,
       religious preoccupation, while not a mental disease in itself, can be a symptom of bipolar
       disorder, manic.
¶ 13        Dr. Belford testified that, since January 13, 2015, the respondent had been calmer, it took
       longer for her to “escalate,” and she was better able to carry on a conversation. However, Dr.
       Belford noted that the respondent still refused to acknowledge the possibility that she had a
       mental illness and refused to consider taking medication. Moreover, the respondent continued
       to talk to herself and hallucinate, and she was still engaging in hyper-religious and paranoid
       behaviors. For example, the respondent believed that she was in a prison and that the staff was
       “against her” and trying to poison her. Dr. Belford conducted psychological testing on the
       respondent which indicated that she was “faking being healthy.”
¶ 14        Dr. Belford opined that, if the respondent’s psychosis was not treated, it would “continue to
       cause increased escalation.” She noted that the respondent already had two restraining orders
       issued against her and that the respondent believed God was going to kill her or she was going
       to kill herself. Although Dr. Belford had never personally observed the respondent harm
       herself or another person, she opined that the respondent would either kill herself or harm
       someone else if her psychosis was not treated.
¶ 15        Dr. Belford asked the court to commit the respondent to Riverside for up to 90 days. When
       asked whether there was any less restrictive alternative, Dr. Belford responded, “[g]iven the
       fact she’s refusing to cooperate with any treatment whatsoever I don’t feel she would be
       cooperative in any outpatient setting.”
¶ 16        The State did not submit a written predisposition report outlining a treatment plan and
       describing the availability and appropriateness of alternative treatment settings, as required by
       section 3-810 of the Code (405 ILCS 5/3-810 (West 2014)). The respondent’s counsel did not
       object to the State’s failure to submit a predisposition report or argue at trial that the
       information required by section 3-810 had not been adequately presented to the court.
¶ 17        The respondent testified on her own behalf. She stated that she was 29 years old and had
       lived with her father and brother for one and one-half years in Bourbonnais. After graduating

                                                   -4-
       from Wilmington High School and Joliet Junior College, the respondent had several jobs,
       including dancing and teaching dance. She subsequently graduated from Loyola University
       with a nursing degree and worked a as nurse at two hospitals. Her nursing courses included a
       semester of mental health training. She testified that she had a strong faith in God, felt God’s
       involvement in her life, and prayed daily. However, she acknowledged that spiritual matters
       can be “confusing.” She acknowledged being “stressed” about living at home and being
       unemployed. Although the respondent admitted that she may have screamed about killing
       herself five or six times during the previous year, she testified that she “never meant it” and
       that she had said it “[j]ust to show how stressed out” she was.
¶ 18       When asked how she came to be admitted to the hospital, the respondent stated that she
       was taken to the hospital “by ambulance by paramedics and cops” due to the concerns of her
       brother and father. She stated that the police forced her onto the stretcher, “put restraints” on
       her, and seatbelted [her] in.” The paramedics helped the police “strap [her] down.” She felt
       “concerned for her welfare” and for her “salvation” when the police and paramedics restrained
       her “because of the stress it was causing.”1 The respondent testified that she did not want to be
       taken to the hospital that way and felt that it was unnecessary. She stated that she was a
       registered nurse and could have made the decision on her own and could have hired a
       counselor. Although she denied being mentally ill, the respondent noted that she could agree to
       see a counselor “before a doctor administers medication.” She thought that anyone could
       benefit from counseling because “there are so many things that people deal with in this life”
       and “[t]his world falls short” due to the many sins in the world which “started with the fall of
       humanity.”
¶ 19       The respondent acknowledged that she had two restraining orders taken out against her.
       She stated that she intended to “fight them” or “let them work their own problems out with
       [her] individually.” She was not clear as to why the restraining order was filed by her neighbor,
       but she stated that the pastor’s restraining order was based on his claim that the respondent had
       sent threatening e-mails. The respondent testified that she believed that the International House
       of Prayer was a “threat to a church,” and “it needs to be proven in court that they’re unsafe.”
¶ 20       After hearing oral arguments, the trial court granted the State’s petition for involuntary
       admission. It found that the respondent suffered from a mental illness and that it was proven by
       clear and convincing evidence that she was “in a position in which she may be a danger to
       herself and others.” After hearing testimony and arguments on the State’s petition for the
       involuntary administration of psychotropic medications, the trial judge granted that petition as
       well.
¶ 21       This appeal followed.

¶ 22                                        ANALYSIS
¶ 23                                         1. Mootness
¶ 24       The respondent argues that the trial court’s orders granting the State’s petitions for
       involuntary admission and involuntary administration of psychotropic medications must be
       reversed on various grounds. Before addressing the merits of the respondent’s arguments, we

           On cross-examination, the claimant testified that this experience “tested” or “threatened” her faith
           1

       because it “felt like imprisonment[,]” like they were “taking away [her] right *** to be on this earth,”
       deeming her an “orphan,” and taking away her right to make decisions on her own.

                                                      -5-
       must first address the threshold issue of mootness. The 90-day involuntary commitment order
       that is the subject of this appeal has already expired, and the respondent has been discharged
       from treatment. Accordingly, this appeal is moot. In re Robert S., 213 Ill. 2d 30, 45 (2004); see
       also In re J.T., 221 Ill. 2d 338, 349-50 (2006) (an appeal is moot where it presents no actual
       controversy or where the issues raised in the trial court no longer exist, rendering it
       “impossible for the reviewing court to grant effectual relief to the complaining party”).
¶ 25       Generally, courts of review do not decide moot questions, render advisory opinions, or
       consider issues where the result will not be affected by the court’s decision. In re Alfred H.H.,
       233 Ill. 2d 345, 351 (2009). However, there are three established exceptions to the mootness
       doctrine: (1) the “public-interest” exception, applicable where the case presents a question of
       public importance that will likely recur and whose answer will guide public officers in the
       performance of their duties, (2) the “capable-of-repetition” exception, applicable to cases
       involving events of short duration that are capable of repetition, yet evading review, and (3) the
       “collateral-consequences exception,” applicable where the involuntary treatment order could
       return to plague the respondent in some future proceeding or could affect other aspects of the
       respondent’s life. Id. at 355-63. Whether a particular appeal falls within one of these
       exceptions must be determined on a case-by-case basis, considering each exception in light of
       the relevant facts and legal claims raised in the appeal. Id. at 355, 364; In re Daryll C., 401 Ill.
       App. 3d 748, 752 (2010).
¶ 26       We hold that this case falls within the “capable of repetition” exception to the mootness
       doctrine. This exception applies when the complaining party demonstrates that (1) the
       challenged action is too short in duration to be fully litigated prior to its cessation and (2) there
       is a reasonable expectation that the same complaining party would be subjected to the same
       action again. In re Barbara H., 183 Ill. 2d 482, 491 (1998). In this case, there is no question
       that the first criterion has been met; the parties agree that the trial court’s 90-day commitment
       and medication orders were of such short duration that they could not have been fully litigated
       prior to their cessation. Thus, the only question with regard to this exception is whether there is
       a reasonable expectation that the respondent will personally be subject to the same action
       again. Alfred H.H., 233 Ill. 2d at 359.
¶ 27       To satisfy this criterion, there must be “a substantial likelihood that [an] issue presented in
       the instant case, and any resolution thereof, would have some bearing on a similar issue
       presented in a subsequent case” involving the respondent. Id. at 360. For example, if the
       respondent’s appeal raises a constitutional issue or challenges the trial court’s interpretation of
       a statute, the exception applies because the court’s resolution of these issues could affect the
       respondent in subsequent commitment proceedings. Id.; see also In re E.F., 2014 IL App (3d)
130814, ¶¶ 36-41; In re Jonathan P., 399 Ill. App. 3d 396, 400-01 (2010). However, appeals
       that merely challenge the sufficiency of the evidence in a particular case will not suffice. Alfred
       H.H., 233 Ill. 2d at 360.
¶ 28       Here, although the respondent challenges the sufficiency of the evidence, she also argues
       that the State’s petition for involuntary admission must be reversed because the State did not
       submit a predisposition report as required by 3-810 of the Code (405 ILCS 5/3-810 (West
       2014)) or otherwise provide the information required by that section. In addition, she contends
       that the State’s petition violated section 3-606 of the Code (405 ILCS 5/3-606 (West 2014))
       because it failed to identify the police officers who transported her to the hospital. These
       arguments challenge the trial court’s interpretation of some of the Code’s requirements. It is

                                                     -6-
       reasonably likely that the resolution of these issues will affect future cases involving the
       respondent because the respondent might well be subject to involuntary commitment
       proceedings in the future and the trial court will likely commit the same alleged errors during
       those proceedings. Jonathan P., 399 Ill. App. 3d at 401; see also E.F., 2014 IL App (3d)
130814, ¶ 36; In re Robin C., 395 Ill. App. 3d 958, 963-64 (2009) (applying the “capable of
       repetition” exception where the resolution of the respondent’s statutory compliance issue
       would have some bearing on a subsequent case involving the respondent). Review is,
       therefore, appropriate under the “capable of repetition” exception to the mootness doctrine.
¶ 29       Moreover, respondent’s argument that the State’s petition for involuntary admission
       violated section 3-606 of the Code is also reviewable under the “public interest” exception to
       the mootness doctrine. This exception allows a court to consider an otherwise moot case when
       (1) the question presented is of a public nature, (2) there is a need for an authoritative
       determination for the future guidance of public officers, and (3) there is a likelihood of future
       recurrence of the question. Alfred H.H., 233 Ill. 2d at 355; In re James W., 2014 IL App (5th)
110495, ¶ 21. The exception is narrowly construed and applies only where a clear showing is
       made of each criterion. Alfred H.H., 233 Ill. 2d at 355-56. Case-specific inquiries, such as the
       sufficiency of the evidence, do not implicate issues of a public nature. In re Rita P., 2014 IL
115798, ¶ 36; Alfred H.H., 233 Ill. 2d at 356. However, questions regarding compliance with
       the Code’s procedures “involve matters of substantial public concern.” (Internal quotation
       marks omitted.) Robert S., 213 Ill. 2d at 46; see also Rita P., 2014 IL 115798, ¶ 36; In re
       Nicholas L., 407 Ill. App. 3d 1061, 1071 (2011). Moreover, there is a need for authoritative
       determination of the issue because no published decision addresses the specific question
       presented in this case, i.e., whether section 3-606 of the Code requires a police officer to be
       identified in a petition for involuntary admission when the officer helped transport the
       respondent to the hospital at the request of the respondent’s family and in conjunction with
       paramedics. This is an issue of first impression that will likely recur in future cases.
       Accordingly, deciding the merits of the respondent’s argument on this issue will provide
       helpful guidance to circuit courts. Rita P., 2014 IL 115798, ¶¶ 37-38; Nicholas L., 407 Ill. App.
3d at 1071.
¶ 30       We now turn to the merits of the respondent’s appeal.

¶ 31                             2. Violation of Section 3-606 of the Code
¶ 32       The respondent argues that the State’s petition for involuntary admission violated section
       3-606 of the Code (405 ILCS 5/3-606 (West 2014)) because it failed to identify the police
       officers who transported her to the hospital. Section 3-606 authorizes a peace officer to take a
       person into custody and transport her to a mental-health facility when the officer “has
       reasonable grounds to believe that the person is subject to involuntary admission on an
       inpatient basis and in need of immediate hospitalization to protect such person or others from
       physical harm.” Id. Upon arrival at the facility, the officer may complete a petition for
       involuntary admission. Section 3-606 provides that, if the officer does not complete the
       petition himself, “the transporting officer’s name, badge number, and employer shall be
       included in the petition as a potential witness.” In this case, the petition for involuntary
       admission was completed by the respondent’s father, and it failed to identify the police officers
       who helped transport the respondent to the hospital. The respondent argues that this omission
       constitutes reversible error.

                                                   -7-
¶ 33       The State argues that the respondent has forfeited this argument by failing to raise it before
       the trial court during the hearing. As the State correctly notes, a respondent forfeits an
       objection to any alleged procedural defects by failing to raise the objection at trial. In re
       James H., 405 Ill. App. 3d 897, 904-05 (2010). However, forfeiture is a limitation on the
       parties, not on the court (In re Joseph M., 405 Ill. App. 3d 1167, 1182 (2010)), and a reviewing
       court may ignore forfeiture in order to achieve a just result (see In re Janet S., 305 Ill. App. 3d
318, 320 (1999); In re DeLong, 289 Ill. App. 3d 842, 844 (1997)). Our appellate court has
       repeatedly declined to find an argument forfeited when it implicates important liberty interests
       protected by the Code. See, e.g., Janet S., 305 Ill. App. 3d at 320; In re Tiffany W., 2012 IL
       App (1st) 102492-B, ¶ 21; In re Katarzyna G., 2013 IL App (2d) 120807, ¶ 10. Accordingly,
       we will address the merits of the respondent’s argument.
¶ 34       Because the Code protects liberty interests, strict compliance with statutory procedures is
       required. In re Joseph P., 406 Ill. App. 3d 341, 348 (2010), overruled on other grounds by
       Rita P., 2014 IL 115798; In re Robin C., 385 Ill. App. 3d 523, 527 (2008). In determining the
       requirements of a statute and whether a respondent’s statutory rights have been violated, our
       review is de novo. In re Mary Ann P., 202 Ill. 2d 393, 404 (2002); Joseph P., 406 Ill. App. 3d at
       348, overruled on other grounds by Rita P., 2014 IL 115798.
¶ 35       Here, there is ample evidence that police officers assisted in transporting the respondent to
       the hospital against her will. The respondent’s brother testified that, after their father went to
       the police station, police and paramedics came to the house and “had to force” the respondent
       because she “didn’t want to go” to the hospital. Dr. Belford testified that the respondent told
       her that she felt that she was physically abused by the police, who had handcuffed her and
       brought her to the emergency room for fear that she was going to harm herself. The respondent
       testified that she was taken to the hospital in an ambulance “by paramedics and cops” due to
       the concerns of her brother and father. She stated that the police forced her onto the stretcher,
       “put restraints” on her, and “seatbelted her in.” She claimed that the police strapped her down
       with the help of the paramedics. The respondent testified that she did not want to be taken to
       the hospital and felt that it was unnecessary, and she felt concerned for her welfare when the
       police and paramedics restrained her because of the stress it caused. Thus, although the process
       of involuntary commitment was initiated by the respondent’s father and brother, the police
       played an active role in restraining the claimant and in transporting her to the hospital against
       her will.2 Under these circumstances, we hold that section 3-606 required that the transporting
       officers’ names, badge numbers, and employer(s) be identified in the petition for involuntary
       admission so that the officers could be called as potential witnesses. 405 ILCS 5/3-606 (West
       2014). As noted, no such information was included in the petition filed in this case.
¶ 36       The State also argues that any violation of section 3-606 that occurred in this case was
       harmless. The failure to strictly comply with statutory procedures prescribed by the Code may
       be deemed harmless and may not require reversal in certain circumstances where the
       respondent (1) was not prejudiced by the errors and (2) failed to object to the errors at trial.
       James H., 405 Ill. App. 3d at 904-05; In re Karen E., 407 Ill. App. 3d 800, 812 (2011).

           2
            Presumably, the police officers involved took these actions based upon their independent
       judgment that the respondent was subject to involuntary admission on an inpatient basis and in need of
       immediate hospitalization to protect her or others from physical harm, as contemplated by section
       3-606.

                                                     -8-
       However, we do not agree with the State that the omission of the transporting officer’s names
       and contact information from the petition in this case may be presumed to be harmless. Failing
       to provide such information deprived the respondent of using testimony by the transporting
       officers that may have been beneficial to her. See Joseph P., 406 Ill. App. 3d at 348, overruled
       on other grounds by Rita P., 2014 IL 115798. That resulted in potential prejudice to the
       respondent. Id.

¶ 37                        3. Violation of Sections 3-810 and 3-811 of the Code
¶ 38       The respondent also argues that the State’s petition for involuntary admission must be
       reversed because the State did not submit a written predisposition report as required by section
       3-810 of the Code (405 ILCS 5/3-810 (West 2014)) or otherwise provide the information
       required by that section. We agree. Section 3-810 provides:
                “Before disposition is determined, the facility director or such other person as the court
                may direct shall prepare a written report including information on the appropriateness
                and availability of alternative treatment settings, a social investigation of the
                respondent, a preliminary treatment plan, and any other information which the court
                may order. The treatment plan shall describe the respondent’s problems and needs, the
                treatment goals, the proposed treatment methods, and a projected timetable for their
                attainment. If the respondent is found subject to involuntary admission on an inpatient
                or outpatient basis, the court shall consider the report in determining an appropriate
                disposition.” Id.
¶ 39       Section 3-811 of the Code provides that, if a person is found subject to involuntary
       admission, “the court shall consider alternative mental health facilities which are appropriate
       for and available to the respondent, including but not limited to hospitalization. *** The court
       shall order the least restrictive alternative for treatment which is appropriate.” 405 ILCS
       5/3-811(a) (West 2014). Thus, sections 3-810 and 3-811 both require the court to consider
       alternatives to treatment in an inpatient facility before involuntarily committing a person on an
       inpatient basis (405 ILCS 5/3-810, 3-811 (West 2014)), and section 3-811 requires the court to
       order the least restrictive available treatment alternative that is appropriate (405 ILCS
       5/3-811(a) (West 2014)).
¶ 40       The purpose of section 3-810 is “to provide trial judges with the relevant information
       necessary to determine ‘whether an individual is subject to involuntary admission to a mental
       health facility.’ ” Daryll C., 401 Ill. App. 3d at 755-56 (quoting In re Robinson, 151 Ill. 2d 126,
       133 (1992)). “Other purposes of the statute are to protect against unreasonable commitments
       and patient neglect, and to ensure adequate treatment for mental health care recipients.”
       Robinson, 151 Ill. 2d at 133.
¶ 41       Although a written predisposition report is mandatory under section 3-810, our supreme
       court has held that strict compliance with that section is not required where (1) a respondent
       “fails to object to the absence of a predispositional report” and (2) the legislative intent can be
       achieved by other means. Robinson, 151 Ill. 2d at 134. Accordingly, when a respondent fails to
       object to the State’s failure to present a predisposition report, “oral testimony containing the
       information required by the statute can be an adequate substitute” for the written report. Id.
¶ 42       However, “[t]he State satisfies the requirements of section 3-810 absent a formal written
       report only when the testimony provides the specific information required by the language of
       the statute.” (Emphasis added.) In re Alaka W., 379 Ill. App. 3d 251, 270 (2008); see also

                                                    -9-
       Daryll C., 401 Ill. App. 3d at 756; In re Daniel M., 387 Ill. App. 3d 418, 422 (2008). Thus, if
       the State fails to present any testimony regarding the availability and appropriateness of
       alternative treatment settings, or presents only conclusory testimony on these matters, an
       involuntary commitment order may not stand. See, e.g., Daryll C., 401 Ill. App. 3d at 756
       (reversing involuntary commitment even though the respondent failed to object to the State’s
       failure to present a predisposition report where psychiatrist “did not testify regarding treatment
       alternatives to inpatient hospitalization that were available for the respondent and why he had
       rejected those alternatives in favor of hospitalization”); Daniel M., 387 Ill. App. 3d at 423
       (reversing involuntary commitment where, inter alia, the psychiatrist “summarily concluded
       that hospitalization was the least restrictive treatment alternative but did not testify as to what
       alternative treatments may have been available and why they were inappropriate”); Alaka W.,
379 Ill. App. 3d at 270-71 (reversing an involuntary commitment where the State failed to file
       a predisposition report and the State’s witnesses’ testimony that inpatient hospitalization was
       the least restrictive treatment option “was conclusory and unsupported by a factual basis”
       because the State did not present any testimony regarding the availability of alternative
       treatment settings and why they were inappropriate); Robin C., 395 Ill. App. 3d at 964 (ruling
       that “we have repeatedly recognized that, in the context of section 3-810, cursory testimony is
       not an adequate substitute for *** a written discussion of treatment alternatives incorporated in
       a formal report”); In re Lawrence S., 319 Ill. App. 3d 476, 484 (2001) (reversing an
       involuntary commitment order where two of the respondent’s doctors each opined that
       commitment to a mental health facility was the least restrictive alternative, “but neither
       explained the basis for his or her opinion nor mentioned any other alternatives that were
       considered,” and “[t]here was simply no testimony about the appropriateness and availability
       of alternative treatment settings”). Similarly, if the State fails to file a complete written
       predisposition report and also fails to present testimony outlining a treatment plan and
       identifying timetables for the treatment goals set forth in the treatment plan, the involuntary
       commitment order must be reversed. Robin C., 395 Ill. App. 3d at 965; see also Lawrence S.,
319 Ill. App. 3d at 484.
¶ 43       In this case, it is undisputed that no written predisposition report was filed at the time of the
       hearing. However, the State argues that the respondent has “forfeited this issue by failing to
       raise it below.” We disagree. As noted above, forfeiture is a limitation on the parties, not the
       reviewing court. Moreover, although a respondent may forfeit strict compliance with the
       requirements of section 3-810 by failing to object at trial, she retains the right to appeal the
       State’s total noncompliance with those statutory requirements. In other words, by failing to
       object to the absence of a written predisposition report at trial, the respondent forfeits the right
       to obtain reversal on that basis alone. However, the respondent may still challenge the State’s
       total failure to satisfy the requirements of section 3-810 by other means, i.e., she may still
       argue on appeal that the State failed to present the information required by section 3-810
       through oral testimony or some other evidence presented at trial. See, e.g., Robin C., 395 Ill.
       App. 3d at 965 (“The State’s failure to meet the requirements of section 3-810 results in error
       which is neither harmless nor forfeited.”); see also Alaka W., 379 Ill. App. 3d at 269. Thus, the
       respondent has not forfeited any such argument in this case.
¶ 44       We hold that the State failed to comply with section 3-810 requirements in this case. Citing
       Robinson, 151 Ill. 2d at 134, the State correctly notes that “[o]ral testimony containing the
       information required by section 3-810 can be an adequate substitute for the presentation of a


                                                    - 10 -
       formal, written report *** where a respondent fails to object to the absence of such a
       predispositional report.” However, that is the case “only when the testimony provides the
       specific information required by the language of the statute.” Alaka W., 379 Ill. App. 3d at 270;
       see also Daryll C., 401 Ill. App. 3d at 756; Daniel M., 387 Ill. App. 3d at 422. The State does
       not and cannot argue that the testimony presented at the hearing in this case provided all of the
       specific information required by section 3-810. When asked whether there was any alternative
       treatment setting less restrictive than hospitalization at Riverside, Dr. Belford responded that
       she “didn’t feel that [the respondent] would be cooperative in any outpatient setting,” given
       that she was “refusing to cooperate with any treatment whatsoever.” However, Dr. Belford did
       not identify any available alternative treatment settings that she had considered and explain
       why she had found them to be inappropriate. Nor did she adequately explain why she felt the
       claimant would not cooperate with treatment in those settings. Instead, Dr. Belford baldly
       asserted that, given the respondent’s lack of cooperation at Riverside, she “didn’t feel” that the
       respondent would be cooperative in a less restrictive, outpatient treatment setting. This type of
       cursory testimony on this issue is insufficient to satisfy the requirements of section 3-810. See,
       e.g., Robin C., 395 Ill. App. 3d at 964 (“we have repeatedly recognized that, in the context of
       section 3-810, cursory testimony is not an adequate substitute for *** a written discussion of
       treatment alternatives incorporated in a formal report”). Moreover, at no point in her testimony
       did Dr. Belford provide a detailed social investigation of the respondent, outline a treatment
       plan, or identify timetables for any treatment goals. Accordingly, the State failed to meet the
       requirements of section 3-810. See Daryll C., 401 Ill. App. 3d at 756; Robin C., 395 Ill. App.
3d at 965; Alaka W., 379 Ill. App. 3d at 270; Daniel M., 387 Ill. App. 3d at 423; Lawrence S.,
319 Ill. App. 3d at 484. As a result, the circuit court did not consider alternatives to treatment in
       an inpatient facility or order the least restrictive appropriate treatment, as required by sections
       3-810 and 3-811.
¶ 45       In sum, because it presented neither a written predisposition report nor witness testimony
       detailing (1) what alternative treatments were available and why they were inappropriate in
       this case, (2) a treatment plan with timetables for treatment goals, and (3) a social investigation
       of the respondent, the State failed to meet its burden of proof. The circuit court’s granting of a
       commitment order under these circumstances was reversible error.
¶ 46       In Alaka W., we suggested that strict compliance with section 3-810 should be required
       because, although we had repeatedly stated the need for strict compliance with legislatively
       established procedural safeguards for involuntary commitment proceedings, the case law
       indicated that the State continued to disregard those procedural safeguards. Alaka W., 379 Ill.
       App. 3d at 271-72. We reiterated our call for strict compliance with the statute in Daniel M.,
387 Ill. App. 3d at 422-23, and other cases. Given the State’s continuing disregard of both the
       statute and our prior pronouncements, we must once again stress the need for strict compliance
       with legislatively mandated procedural safeguards to protect and balance the competing
       interests of society and individuals subject to involuntary commitment.
¶ 47       Because we find that the trial court committed reversible error by granting an involuntary
       commitment petition in violation of sections 3-606, 3-810, and 3-811 of the Code, we do not
       need to address the respondent’s remaining arguments on appeal.
¶ 48       Moreover, because we have reversed the trial court’s order involuntarily admitting the
       claimant for treatment at a hospital, the respondent no longer qualifies as a “recipient of
       services” for the involuntary administration of psychotropic medication under the Code. In re

                                                    - 11 -
       John N., 364 Ill. App. 3d 996, 998 (2006). Accordingly, we also reverse the trial court’s
       involuntary medication order.

¶ 49                                         CONCLUSION
¶ 50        For the foregoing reasons, we reverse the judgment of the circuit court of Kankakee
       County. However, there is no reason to remand this matter for further proceedings. These
       proceedings are concluded. If the State believes that the respondent remains in need of
       involuntary commitment and should be given psychotropic medication against her will, it must
       initiate new proceedings in the circuit court. See Barbara H., 183 Ill. 2d at 498; Daryll C., 401
Ill. App. 3d at 757-58.

¶ 51      Reversed.

¶ 52        JUSTICE SCHMIDT, dissenting.
¶ 53        I respectfully dissent from the judgment. Although I echo the majority in stressing “the
       need for strict compliance with legislatively mandated procedural safeguards to protect and
       balance the competing interests of society and individuals subject to involuntary
       commitment,” respondent has no legal basis for reversal. Supra ¶ 46. First, I disagree with the
       majority’s view that appellate courts are free to disregard forfeiture rules to achieve what the
       court believes to be a just result. Second, reversible error must be based on more than
       “potential prejudice” as the majority states. Supra ¶ 36. Finally, the State’s evidence
       substantially complied with sections 3-810 and 3-811 of the Code (405 ILCS 5/3-810, 3-811
       (West 2014)).
¶ 54        Although some cases hold that forfeiture is a limitation on the parties and not the courts,
       our supreme court has advised against such a practice “ ’when it would have the effect of
       transforming [the] court’s role from that of jurist to advocate.’ ” People v. Givens, 237 Ill. 2d
311, 324 (2010) (quoting People v. Rodriguez, 336 Ill. App. 3d 1, 14 (2002)); see also Jackson
       v. Board of Election Commissioners, 2012 IL 111928, ¶ 34.
¶ 55        In both civil and criminal cases, trial and appellate courts must follow the principle of party
       presentation: “ ’That is, we rely on the parties to frame the issues for decision and assign to
       courts the role of neutral arbiter of matters the parties present.’ ” Givens, 237 Ill. 2d at 323
       (quoting Greenlaw v. United States, 554 U.S. 237, 243 (2008)). “Our adversary system is
       designed around the premise that the parties know what is best for them, and are responsible
       for advancing the facts and arguments entitling them to relief.” Castro v. United States, 540
U.S. 375, 386 (2003) (Scalia, J., concurring in part and concurring in the judgment, joined by
       Thomas, J.).
¶ 56        Based upon these principals, our supreme court has dictated that “while our case law is
       permeated with the proposition that waiver and forfeiture are limitations on the parties and not
       on the court, that principle is not and should not be a catchall that confers upon reviewing
       courts unfettered authority to consider forfeited issues at will.” Jackson, 2012 IL 111928, ¶ 33.
¶ 57        Here, respondent failed to raise the alleged statutory violations below. Had she done so,
       any evidentiary omission or issue with the proofs could have been cured. Instead, we are left to
       fill in the blanks and predict whether the result would have been the same if the detaining
       police officers testified, or if Dr. Belford listed out every possible alternative treatment


                                                    - 12 -
       measure and why respondent would not benefit from such treatment. Overlooking our
       forfeiture rules in this case places the court far too close to an advocate’s position by
       speculating what the evidence may or may not have shown. Accordingly, I would deem the
       issues forfeited and affirm.
¶ 58        Likewise, if reaching the merits, respondent failed to show prejudice. First, actual
       prejudice must be proven to warrant reversal. The section 3-606 (405 ILCS 5/3-606 (West
       2014)) violation allegedly prevented respondent from calling the police officers who detained
       her immediately prior to being involuntarily admitted. However, there is no evidence
       indicating that the police officers would have testified in respondent’s favor. Common sense
       suggests the opposite. Failure to follow procedures set forth in section 3-606 does not, by itself,
       deprive the plaintiff of any liberty interest. Chathas v. Smith, 884 F.2d 980, 987 (7th Cir.
       1989).3 Accordingly, respondent must show actual, not potential, prejudice for a section 3-606
       violation to constitute reversible error.
¶ 59        The majority also finds that Dr. Belford’s testimony did not substantially comply with
       sections 3-810 and 3-811. The majority recognizes that where, as here, a respondent fails to
       object to the absence of a written predispositional report and the legislative intent can be
       achieved by other means, strict compliance with section 3-810 is not required. Supra ¶ 41
       (citing Robinson, 151 Ill. 2d at 134). Instead, substantial compliance through testimony, rather
       than a written report, is sufficient. Robinson, 151 Ill. 2d at 134. However, the majority
       concludes that Dr. Belford’s testimony was totally noncompliant with the statute by not
       testifying as to every potential alternative treatment measure. Supra ¶¶ 43-44. But, Dr. Belford
       testified that respondent was not compliant with any outpatient treatment and would not
       voluntarily subject herself to treatment alternatives. Therefore, involuntary commitment was
       necessary.
¶ 60        This testimony sufficiently satisfies the mandates of sections 3-810 and 3-811. Dr. Belford
       was not required to identify and discuss every possible treatment alternative where respondent
       was not compliant with any outpatient treatment. Whether the doctors check no to each
       alternative treatment box or, more simply, check the “none of the above” box does not
       substantially affect their assessment of respondent’s mental fitness. In sum, Dr. Belford’s
       testimony sufficiently indicates that other treatment alternatives were considered in diagnosing
       respondent and recommending involuntary admission to a mental health facility. The State’s
       evidence substantially complied with the statutes under the circumstances of this case. I would
       affirm.




           3
            “A state-created procedural right is not itself a liberty interest.” Chathas, 884 F.2d at 987 (citing
       McKinney v. George, 726 F.2d 1183, 1190 (7th Cir. 1984) (holding that state-created procedural right is
       not a liberty interest contemplated by the fourteenth amendment)).

                                                      - 13 -